Citation Nr: 1426538	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-48 497	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of a right tibial stress fracture.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

The Veteran, who served on active duty from November 1988 to August 1992.  The Veteran was also a member of the United States Navy Reserve prior to her active duty.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2010, the Veteran requested a hearing before a Veterans Law Judge.  In April 2013, she withdrew her hearing request.  


FINDING OF FACT

There is no objective evidence of a current right tibial stress fracture or residuals thereof.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a right tibial stress fracture have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in May 2009.  

The Veteran was notified of the type of evidence necessary to substantiate the claim of service connection for residuals of a right tibia stress fracture, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of a present disability; and evidence of a relationship between the present disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any non-Federal records on her behalf. 



The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002); of Charles v. Principi, 16 Vet. App. 370 (2002); of Dingess v. Nicholson, 19 Vet. App. 473; and of Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records.  

The Veteran was afforded a VA examination in August 2009, but the Board determined that the examination was inadequate.  Another VA examination and opinion was obtained in December 2013.  The December 2013 opinion provided by the VA examiner was comprehensive and thoroughly addressed the Veteran's report of the onset of her right leg symptoms and diagnosis, as well as the history of her right tibial stress fracture in service.  As the VA examiner providing the December 2013 opinion reviewed the Veteran's history and as medical analysis was applied to the facts of the case to reach the conclusion reached in the opinion, the VA opinion is adequate to decide the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

As the December 2013 VA examiner's medical opinion corrected the previous inadequacy, the Board concludes that there is no further action to be undertaken with respect to examinations in order to comply with the provisions of 38 U.S.C.A. § 5103(a) , § 5103A, or 38 C.F.R. § 3.159.  





As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (wartime) and § 1131 (peacetime). 

Generally, to establish entitlement to VA disability compensation, that is, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 





Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).   As the Veteran did not serve in combat, the combat provision of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).





Facts and Analysis 

The service personnel and treatment records show that in August 1991 a Medical Board found that a bone scan confirmed the diagnosis of a stress fracture of the right tibia.  In May 1992, the Veteran was found to be unfit for duty as a result of the stress fracture and she was administratively discharged from service.

In December 2013 on VA examination, the examiner noted the Veteran's history of having been discharged as a result of a right tibial stress fracture and her current history of having developed rheumatoid arthritis with treatment since 2011.  The VA examiner expressed the opinion that it was less likely than not that the current right leg disability was incurred in or caused by the in-service right tibial stress fracture.  The VA examiner stated that it was less likely than not that the current right leg disability was a progression of the in-service right tibial stress fracture.  The VA examiner explained that bone scan showed no findings suggestive of periosteal reaction involving the right tibia-fibular region and that there was no evidence of a current right tibial stress fracture.  The VA examiner stated that the current right leg disability was due to the development of rheumatoid arthritis.  

There is no evidence that the Veteran currently has a stress fracture of the right tibia or any residuals thereof.  In fact, the December 2013 bone scan specifically shows no such evidence.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The VA examiner attributed the Veteran's right leg symptoms to her recently diagnosed rheumatoid arthritis, nonservice-connected disability.  







Although the Veteran's DD 214 shows her military occupational specialties as a field medical technician and general hospital corpsman indicative of some medical training, it has not been established that she is qualified through education, training, or experience to offer a medical opinion concerning the diagnosis of current residuals of a right tibial stress fracture.  In any event, the bone scan in December 2013 showed no evidence of a current right tibial stress fracture or residuals.   

The most probative evidence of record, addressing causation or a nexus to service is the December 2013 VA examiner's opinion that it was less likely than not that the Veteran's current right leg disability is either a progression of her in-service right tibial stress fracture was related to her in-service injury. 

The opinion of the VA examiner constitutes competent and persuasive medical evidence with respect to the etiology of the current right leg disability, which opposes rather than supports the Veteran's claim.  There is no medical evidence to the contrary.

The preponderance of the evidence is against the claim of service connection for residuals of a right tibial stress fracture and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for residuals of a right tibial stress fracture is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


